Potter, J.
Plaintiffs brought summary proceedings against defendants. There was judgment for plaintiffs. Defendants bring error claiming want of jurisdiction because of no personal service of summons on defendants. The attorneys for the parties stipulated in writing to continue the case from August 6, 1928, to August 13, 1928. Such stipulation for continuance amounts to a general appearance. *3814 C. J. p. 1345; Waldron v. Palmer, 104 Mich. 556. The circuit court commissioner acquired jurisdiction. A general appeal was taken to the circuit court. This amounted to a general appearance (4 C. J. p. 1346), and conferred jurisdiction on the circuit court, judgment affirmed, with costs.
North, C. J., and Fead, Fellows, Wiest, Clark, McDonald, and Sharpe, JJ., concurred.